Citation Nr: 1330503	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  10-29 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as a developmental disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from March 1970 January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2013, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After undertaking the development requested in the Board's January 2013 remand, the RO issued a supplemental statement of the case (SSOC) in July 2013, which continued a denial of the claim on appeal.  The Detroit Michigan RO issued the SSOC, and mailed it to the Veteran's Breckenridge Michigan address of record.  The Postal Service, however, returned the SSOC as undeliverable that same month.  There is no record documenting that the Veteran ever received the July 2013 SSOC.  A review of the file reveals that there is another address in the file for the Veteran located in Alma, Michigan and noted in the file in a July 2013 VA Form 21-0820.  

When a SSOC is issued, it is to be furnished to both the Veteran and his representative. 38 C.F.R. § 19.31 (2013).  The SSOC will be forwarded to the Veteran's latest address of record.  See 38 C.F.R. § 19.30 (2013) (pertaining to statements of the case).  Here, the record shows that the Veteran did not receive the July 2013 SSOC.  Additionally, given that there are two addresses in the file for the Veteran, his current address must be verified and he must be supplied with a SSOC at his current address.  Due process calls for the Veteran to be mailed an SSOC to his latest address of record; therefore, the issue on appeal must be remanded so that the RO may accomplish that task.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Verify the correct address of the Veteran.  Then mail the Veteran a copy of his July 2013 SSOC to the current address.  Allow the Veteran the appropriate amount of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



